                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RUDOLPH PAUL RIZO,

                     Plaintiff,                                 4:18CV3105

       vs.
                                                                  ORDER
UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


Pursuant to the notice of dismissal with prejudice, Filing No. 23, this case is dismissed

with prejudice, each party to bear its own costs associated with this action.



       Dated this 27th day of September, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
